Citation Nr: 0706819	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  04-02 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to compensation for a temporomandibular joint 
(TMJ) disorder under the provisions of 38 U.S.C. § 1151.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from November 1963 to October 
1965.

This appeal is from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Seattle, Washington, 
Regional Office (RO).

In March 2006, a hearing was held before the undersigned 
Veterans Law Judge making this decision who was designated by 
the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The veteran has claimed compensation for additional 
disability, a TMJ disorder, resulting from VA negligence in 
the administration of an electromyography (EMG) procedure of 
May 2002.  He has argued that failure to provide a mouth 
guard during the EMG procedure was negligent.  At his hearing 
in March 2006, he stated that he initially sought treatment 
from his doctor (Dr. Cramer) for evaluation of his jaw.  Dr. 
Cramer then reportedly referred him to a dentist.  On remand, 
the RO should obtain the veteran's treatment records from Dr. 
Cramer.

In March 2006, the veteran also testified that the EMG of May 
2002 was performed without his informed consent.  It appears 
the RO has requested VA medical records but not 
administrative records, such as documentation of informed 
consent for the EMG procedure the veteran alleges caused his 
claimed disability.  This should be accomplished on remand.

Further, the VA medical opinion on causation as stated in the 
October 2005 compensation report is unclear.  The examiner 
wrote, "[I]t is as likely as not that clinical findings and 
symptoms noted on 6/13/03 C&P were not [sic] associated with 
EMG testing."  An addendum is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's treatment records for his jaw 
from Dr. Cramer.

2.  Make arrangements to obtain 
documentation of the veteran's informed 
consent for the May 2002 EMG, if 
available.

3.  Obtain an addendum to the October 2005 
compensation opinion from the examiner, if 
available, or another qualified 
practitioner.  Provide the examiner with 
the claims file.  After review of the 
record, the examiner is asked to comment 
on the following questions:

(a)  Does the veteran have a TMJ disorder 
due to the EMG performed on May 7, 2002?

(b)  If so, is the TMJ disorder due to 
carelessness, negligence, lack of proper 
skill, error in judgment, or a similar 
instance of fault on the part of VA in 
furnishing the medical treatment, i.e., 
the EMG?   Did VA fail to exercise the 
degree of care that would be expected of a 
reasonable health-care provider?

(c)  If fault on VA's part is not shown, 
is the TMJ disorder an event that was not 
reasonably foreseeable?

For all opinions requested above, it would 
be helpful if the examiner would use the 
following language, as may be appropriate:  
"more likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

4.  Finally, readjudicate the claim at 
issue.  If the claim remains denied, 
provide the appellant and his 
representative an appropriate supplemental 
statement of the case that includes 
38 C.F.R. § 3.361 (2006) and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


